13<W5
                      ELECTRONIC RECORD



COA#      04-13-00530-CR                 OFFENSE:          INJURY TO CHILD

          OSCAR DAVID PARDO V.
STYLE: the state of texas                COUNTY:           BEXAR

COA DISPOSITION:   AFFIRMED              TRIAL COURT:      379™ DISTRICT COURT

DATE: 12/17/14            Publish: NO    TCCASE#:          2011CR5260




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         OSCAR DAVID PARDO V. THE
STYLE:   STATE OF TEXAS                         CCA#:
                                                                  133-/5
    APfeLLAHT^S               Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

                                               JUDGE:

DATE:    -eicTish*<?ir                         SIGNED:                  PC:_
JUDGE:       f{A. /d^t^^                       PUBLISH:                 DNP:




                                                                        MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: